Citation Nr: 1242278	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lung cancer and its residuals, to include as secondary to Agent Orange exposure.

2.  Entitlement to an increased evaluation for diabetes mellitus, type 2, with erectile dysfunction and diabetic retinopathy of the left eye, current evaluated as 20 percent disabling. 

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.  He served in the Republic of Vietnam from July 21, 1968 to March 5, 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for service connection for lung cancer with metastases to the gland and liver, each to include as secondary to Agent Orange exposure.  The Veteran appealed the RO's August 2005 rating action to the Board. 

This appeal also stems from a December 2006 rating action.  By a December 2006 rating action, the RO continued a 20 percent disability rating assigned to the service-connected diabetes mellitus, type 2, with erectile dysfunction.  The RO also granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to the service-connected diabetes mellitus; each extremity was assigned an initial 10 percent evaluation, effective July 14, 2006, the date VA received the Veteran's claim for increased compensation for his service-connected diabetes mellitus.  The Veteran appealed the RO's December 2006 rating action to the Board. 

In a May 2011 decision, the Board, in pertinent part, denied service connection for lung cancer to include as secondary to Agent Orange exposure.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court); and in January 2012 the Court granted a Joint Motion for Partial Remand and remanded the issue of entitlement to service connection for lung cancer, to include as secondary to Agent Orange exposure, back to the Board pursuant to the Joint Motion.

In May 2011, the Board also had remanded the issues of entitlement to an increased evaluation for diabetes mellitus, type 2, with erectile dysfunction and diabetic retinopathy of the left eye, current evaluated as 20 percent disabling, entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity and entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity to the RO/Appeals Management Center (AMC) in Washington, DC.  As the claims file and Virtual VA records do not reflect that any of the development directed in the Board's remand has been conducted, these matters are remanded again.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for lung cancer, which he contends is a result of having been exposed to Agent Orange during his period of active military service in the Republic of Vietnam. 

The Board denied the Veteran's claim in May 2011 on the basis that the medical evidence of record during the relevant claims period did not show that he actually had a lung cancer diagnosis.  The Board noted that the medical evidence of record only indicated that the Veteran had a history of lung cancer.  The Board also noted that VA's duty to assist did not trigger the need for a VA examination with respect to this matter as there was no probative evidence of a current disability.  The Joint Motion for Remand notes, however, that the Board should address whether the Veteran has a current disability to include residuals of lung cancer, as opposed to only an active lung cancer; and thus determine whether a VA examination would be warranted based on this.  See Joint Motion for Partial Remand, p. 3.  The Joint Motion noted that a December 2008 VA primary care note indicated that the appellant complained of shortness of breath.  Id.  The Joint Motion further noted that a November 2007 VA clinical note indicates that the Veteran was being seen by a pulmonologist, Dr. Serabone; and that an August 2006 private treatment record shows a referral was made to Dr. Rovner in pulmonary disease.  It was noted that the Veteran should be sent a VA Form 21-4142, Authorization and Consent to Release Information, concerning this treatment.  Id.  Finally, it was noted that a copy of the appellant's brief should be incorporated into the claims file.  Id. at 4.

Based on the Joint Motion and the fact that whether the Veteran has any lung cancer residuals is a medical determination, the Board will remand this matter for a VA examination.  On remand, VA also should make reasonable efforts to obtain any relevant, outstanding private treatment records, including the ones identified by the Joint Motion.   

In this regard, the provisions of 38 C.F.R. § 3.307 state that a Veteran who, during active military service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent.  Further, certain diseases, to include lung cancer, shall be service connected if the provisions of 38 C.F.R. § 3.307(a) are met, provided further that the presumptive provisions of 38 C.F.R. § 3.307(d) are satisfied.  

The provisions of 38 C.F.R. § 3.307(d), however, state that evidence of a nature usually accepted as competent which indicates an alternate inception of a disease or that a disease was due to intercurrent injury or disease, may be considered in rebuttal of service connection.  Thus, if there is evidence that in sound medical reasoning and in the consideration of all evidence of record would support a conclusion that the disease was not incurred in-service, the presumption of service incurrence will be rebutted.

Given the Veteran's history of smoking, see April 15, 2005, private medical record (showing the Veteran reported having smoked 2 to 3 packs per day for 35 years and quitting five years ago), the Board will request that should a diagnosis of lung cancer be entered, the examiner address the likelihood that such disease process was incurred in service.  

Also, as previously noted in the May 2011 Board remand, the Veteran has argued that symptoms associated with his service-connected diabetes mellitus with erectile dysfunction and diabetic retinopathy of the left eye and peripheral neuropathy of the right and left lower extremities have increased in severity since he was last examined by VA in August 2008.  See VA January 2011 Veteran's representative's written argument to VA, p. 2.  The Veteran has also argued that the above-cited VA examination was inadequate because the examiner spent only ten (10) minutes with him because the computer was not working properly.  Id. 

The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  Thus, the Board finds that VA examinations that address the extent of the service-connected diabetes mellitus with erectile dysfunction and diabetic retinopathy of the left eye and peripheral neuropathy of the right and left lower extremities are warranted.  Because the Veteran is competent to report a worsening in the severity of his symptoms associated with the above-cited service-connected disabilities, new examinations are in order in accordance with the Court's holdings in Proscelle. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional, relevant medical treatment he has received for the disabilities on appeal to include from pulmonologists, Dr. Serabone, and Dr. Rovner.  If the Veteran provides the requisite release for any private records, make efforts to obtain any relevant records identified.  If efforts to obtain outstanding records are unsuccessful, notify the Veteran and indicate any further steps VA will make with respect to the claim.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA pulmonary examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough pulmonary evaluation to identify all current lung disabilities to include whether the Veteran has any present diagnosis of lung cancer and/or residuals of lung cancer.  The examiner is asked to address the following questions:

(a) Does the Veteran have a diagnosis of lung cancer or did he have a past diagnosis of lung cancer?  Please state yes or no and explain upon what facts and medical principles your opinion is based.

(b) If the Veteran has a diagnosis of lung cancer or had a past diagnosis of lung cancer, the examiner is informed that (a) the Veteran served in Vietnam and was exposed to Agent Orange, which is a presumptive disease associated with Agent Orange exposure and (b) an April 15, 2005, private medical record shows the Veteran reported he smoked 2 to 3 packs of cigarettes a day for 35 years and quit five years prior (approximately 2000).  Please opine whether it is more likely than not, that sound medical reasoning and consideration of all evidence of record support the conclusion that lung cancer was not incurred in service.  38 CFR 3.307(d).  The examiner must provide a complete rationale for any opinion offered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The RO/AMC also should schedule the Veteran for VA examinations by clinicians with appropriate expertise.  The purpose of the examinations is to determine the current severity of the Veteran's type II diabetes mellitus with erectile dysfunction and peripheral neuropathy of the right and left lower extremities. 

The following considerations will govern both examinations: 

(a)  The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiners. The examiners must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand. 

(b)  If deemed appropriate by the examiners, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

(c)  With respect to the diabetes mellitus, the respective examiner must report on the following: 

(i) whether and if so the extent to which or frequency with which the Veteran requires injections of insulin, a restricted diet, and restriction of activities such as avoidance of strenuous occupational and recreational activities; and 

(ii) whether or the frequency with which the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions with resultant hospitalizations or visits to a diabetic care provider. 

(d)  With respect to the peripheral neuropathy of the right and left lower extremities, the respective examiner should characterize the level of impairment caused by the peripheral neuropathy of the right and left lower extremities as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis. 

(e)  In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. 

4.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  After completing the above and any additional development deemed appropriate, the RO must readjudicate the issues of entitlement to service connection for lung cancer and its residuals, and an increased rating for the service-connected diabetes mellitus, type 2, with erectile dysfunction and retinopathy of the left eye, currently evaluated as 20 percent disabling, and entitlement to initial evaluations in excess of 10 percent for peripheral neuropathy of the right and left lower extremities. 

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

